Claims 20, 9-11, and 19 link(s) inventions I-XIX.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 20, 9-11, and 19.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20, 2, 9-12, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase and an ACP-cleaving thioesterase, classified in C12P 7/6409.
II. Claims 20, 3, 9-11, 13, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase and an alcohol-forming ACP-thioester reductase, classified in C12P 7/6409.
III. Claims 20, 3, 9-11, 13, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP , classified in C12P 7/6409.
IV. Claims 20, 4, 9-11, 14, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase and an aldehyde decarbonylase, classified in C12P 7/6409.
V. Claims 20, 5, 9-11, 15, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase and a transaminase, classified in C12P 7/6409.
VI. Claims 20, 6, 9-11, 16, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an ACP-cleaving thioesterase, and a carboxylic acid omega hydroxylase, classified in C12P 7/6409.
. Claims 20, 6, 9-11, 16, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an ACP-cleaving thioesterase, a carboxylic acid omega hydroxylase, an alcohol oxidase and an aldehyde dehydrogenase, classified in C12P 7/6409.
VIII. Claims 20, 6, 9-11, 16, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an ACP-cleaving thioesterase, and a carboxylic acid alpha hydroxylase, classified in C12P 7/6409.
IX. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an alcohol-forming ACP-thioester reductase and a carboxylic acid omega hydroxylase, classified in C12P 7/6409.
X. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered , classified in C12P 7/6409.
XI. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an alcohol-forming ACP-thioester reductase, a carboxylic acid omega hydroxylase, an alcohol oxidase and an transaminase, classified in C12P 7/6409.
XII. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an alcohol-forming ACP-thioester reductase, and a carboxylic acid alpha hydroxylase, classified in C12P 7/6409.
XIII. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP , classified in C12P 7/6409.
XIV. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase, an alcohol dehydrogenase, a carboxylic acid omega hydroxylase, an alcohol oxidase and an aldehyde dehydrogenase, classified in C12P 7/6409.
XV. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase, an alcohol dehydrogenase, a carboxylic acid omega hydroxylase, an alcohol oxidase and an transaminase, classified in C12P 7/6409.
XVI. Claims 20, 7, 9-11, and 17-19, drawn to a method of making a product comprising growing a genetically engineered , classified in C12P 7/6409.
XVII. Claims 20, 8, 9-11, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase, a transaminase and a carboxylic acid omega hydroxylase, classified in C12P 7/6409.
XVIII. Claims 20, 8, 9-11, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase, a transaminase, a carboxylic acid omega hydroxylase, an alcohol oxidase and an aldehyde dehydrogenase, classified in C12P 7/6409.
. Claims 20, 8, 9-11, 18, and 19, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of a acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, a enoyl-ACP reductase, an aldehyde-forming ACP-thioester reductase, a transaminase, and a carboxylic acid alpha hydroxylase, classified in C12P 7/6409.
The inventions are independent or distinct, each from the other because:
Inventions I-XIX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effects as they comprise use of distinct microorganisms with different genetic modification of the recombinant host which require the introduction of different genes which result in different effects on the activities exhibited by and products produced by said cells.  Furthermore, the inventions as claimed 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:each of the groups would have to be searched with different search queries designed to find art on the different genes to be introduced.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim(s) 2, 6, 12, and 18 is/are generic to the following disclosed patentably distinct species of the ACP-cleaving thioesterase: E. coli tesA, Cuphea palustris fatB1, Cuphea viscosissima fatB3, Ulmus americana fatB1 , Cocos nucifera fatB2, Elaeis guineensis PTE, Clostridium perfringens CPF_2954, Umbellularia californica fatB1, Bacteroides thetaiotaomicron bTE, Bacteroides fragilis tes4, or Marvinbryantia formatexigens BRYFOR_06758. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
Claim(s) 3, 7, 13, and 18 is/are generic to the following disclosed patentably distinct species of the alcohol-forming ACP-thioester reductase: Marinobacter aquaeolei VT8 maqu_2220, Hahella chejuensis hch_05075, Marinobacter algicola MDG893_11561, or Bermanella marisrubri RED65_09894. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
Claim(s) 3, 7, 13, and 18 is/are generic to the following disclosed patentably distinct species of the aldehyde-forming ACP-thioester reductase: Nostoc punctiforme Npun_R1710, Synechococcus elongates Synpcc7942_1594, Prochlorococcus marinus P9515_05971, or Synechocystis sp. PCC 6803 sll0209. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Claim(s) 3, 7, 13, and 18 is/are generic to the following disclosed patentably distinct species of the alcohol-dehydrogenase: E. coli betA, E. coli dkgA, E. coli eutG, E. coli fucO, E. coli ucpA, E. coli yahK, E. coli ybbO, E. coli ybdH, E. coli yiaY, or E. coli yjgB. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to 
Claim(s) 4, 14, and 18 is/are generic to the following disclosed patentably distinct species of the aldehyde decarbonylase: Synechococcus elongatus PCC7942 orfl593, Nostoc punctiforme PCC73102 npun_R1711, or Prochlorococcus marinus MIT9313 pmtl231. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
Arabidopsis thaliana At3g22200, Alcaligenes denitrificans aptA, Bordetella bronchiseptica BB0869, Bordetella parapertussis BPP0784, Brucella melitensis BAWG_0478, Burkholderia pseudomallei BP1026B_10669, Chromobacterium violaceum CV2025, Oceanicola granulosus OG2516_07293, Paracoccus denitrificans PD1222 Pden_3984, Pseudogulbenkiania ferrooxidans ω-TA, Pseudomonas putida ω-TA, Ralstonia solanacearum ω-TA, Rhizobium meliloti SMc01534, Vibrio fluvialis ω-TA, Mus musculus abaT, or E. coli gabT. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to 
Claim(s) 6-8, and 16 is/are generic to the following disclosed patentably distinct species of the carboxylic acid omega hydroxylase: Pseudomonas putida alkBGT, Marinobacter aquaeolei CYP153A, Mycobacterium marinum CYP153A16, Polaromonas sp. CYP153A, Nicotiana tabacum CYP94A5, Vicia sativa CYP94A1, Vicia sativa CYP94A2, Arabidopsis thaliana CYP94B1, Arabidopsis thaliana CYP86A8, Candida tropicalis CYP52A1, Candida tropicalis CYP52A2, or Homo sapiens CYP4A11. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to 
Claim(s) 6-8, and 16 is/are generic to the following disclosed patentably distinct species of the alcohol oxidase: Rhodococcus ruber SCI cddC, Acinetobacter sp. SE19 chnD, E. coli yahK , or E. coli yjgB. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
 Rhodococcus ruber SC 1 cddD, or Acinetobacter sp. SE19 chnE). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
Claim(s) 6-8, and 16 is/are generic to the following disclosed patentably distinct species of the fatty acid alpha hydroxylase: Myxococcus xanthus MXAN0191, or Stigmatella aurantiaca STIAU_3334. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the species would have to be searched with different search queries designed to find art on the different structure of each of the proteins and their specific properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652